Exhibit 10.8.2
AMENDMENT AND AFFIRMATION OF GUARANTY
     This AMENDMENT AND AFFIRMATION OF GUARANTY (the “Affirmation”) is made as
of June 30, 2008, by the undersigned (“Guarantor”) for the benefit of COMERICA
BANK (“Bank”).
RECITALS
     Bank, SAFEGUARD DELAWARE, INC. and SAFEGUARD SCIENTIFICS (DELAWARE), INC.
(collectively, the “Borrower”) are parties to that certain Loan Agreement dated
as of May 10, 2002, as amended from time to time, including without limitation
by a First Amendment to Loan Agreement dated as of May 9, 2003, a Second
Amendment to Loan Agreement dated as of February 12, 2004, a Third Amendment to
Loan Agreement dated as of May 8, 2004, a Fourth Amendment to Loan Agreement
dated as of September 30, 2004, a Fifth Amendment to Loan Agreement dated as of
May 2, 2005, a Sixth Amendment to Loan Agreement dated as of August 1, 2005, a
Seventh Amendment to Loan Agreement dated as of May 4, 2006, an Eighth Amendment
to Loan Agreement dated as of February 28, 2007 and a Ninth Amendment to Loan
Agreement dated as of May 2, 2007 (collectively, the “Original Agreement”).
Borrowers and Bank propose to amend and restate the terms of the Original
Agreement pursuant to the terms of an Amended and Restated Loan and Security
Agreement of even date herewith (the “Loan Agreement”).
     Guarantor executed for the benefit of Bank an Unconditional Guaranty dated
as of even date with the Loan Agreement, as amended from time to time including
without limitation by an Amendment and Affirmation of Guaranty dated as of
May 2, 2007 (collectively, the “Guaranty”), guarantying all amounts owing by
Borrower to Bank.
     Bank has agreed to enter into the Loan Agreement provided, among other
things, that Guarantor amends the Guaranty as provided herein and consents to
the Loan Agreement and related documents and agrees that the Guaranty will
remain effective with respect to all of the Borrower’s Obligations (as defined
in the Loan Agreement).
AGREEMENT
     NOW, THEREFORE, the parties agrees as follows:
     1. The Guaranty is hereby amended so that the reference to “a Loan
Agreement” in the first paragraph of the Guaranty and all references in the
Guaranty to “Agreement” or other terms that refer to the Original Agreement
shall mean and refer to the “Amended and Restated Loan and Security Agreement
between Bank, Safeguard Delaware, Inc. and Safeguard Scientifics (Delaware),
Inc. dated as of June 30, 2008”.
     2. Guarantor consents to the execution, delivery and performance by
Borrower of the Loan Agreement and the documents and instruments executed in
connection therewith. The Guaranty is and shall remain in full force and effect
with respect to all of Borrower’s Obligations (as defined in the Loan
Agreement). Guarantor confirms that Guarantor has no defenses against its
obligations under the Guaranty.
     3. The Guaranty is and shall remain in full force and effect in accordance
with its respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Affirmation shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Guaranty, as in effect prior to the
date hereof. Guarantor ratifies and reaffirms the continuing effectiveness of
all instruments, documents and agreements entered into in connection with the
Guaranty.
     4. Guarantor represents and warrants that the Representations and
Warranties contained in the Guaranty are true and correct as of the date of this
Affirmation. Unless otherwise defined, all capitalized terms in this Affirmation
shall be as defined in the Guaranty. This Affirmation may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Guarantor and Bank have executed this
Amendment and Affirmation of Guaranty as of the first date above written.

     
 
  SAFEGUARD SCIENTIFICS, INC.
 
   
 
  /s/ Stephen T. Zarrilli
 
  By: Stephen T. Zarrilli
 
   
 
  Title: Senior Vice President & Chief Financial Officer
 
   
 
  COMERICA BANK
 
   
 
  /s/ William B. Schlosser
 
   
 
  By: William B. Schlosser
 
   
 
  Title: Assistant Vice President

 